Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 22, 2015

                                     No. 04-15-00057-CV

                           IN THE INTEREST OF L.A.A., a child,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-17882
                        Honorable Janet P. Littlejohn, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file her brief is GRANTED. Appellant’s brief
is due on July 24, 2015. No further extensions will be granted.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court